

113 S1628 IS: Fallen Wildland Firefighters Fair Compensation Act of 2013
U.S. Senate
2013-10-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1628IN THE SENATE OF THE UNITED STATESOctober 31, 2013Mr. Merkley introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo provide Federal death and disability benefits for
		  contractors who serve as firefighters of the Forest Service, Department of the
		  Interior agencies, or any State or local entity.1.Short
			 titleThis Act may be cited as
			 the Fallen Wildland Firefighters Fair Compensation Act of 2013.2.Death and
			 disability benefits for contracted firefighters of the Forest Service,
			 Department of the Interior agencies, or any State or local entity(a)FindingsCongress
			 finds the following:(1)Aerial and ground
			 crew firefighters used to fight wildfires often work on a contract basis with a
			 State, local, or Federal agency and, as a result, are not eligible for death or
			 disability benefits should they be killed or injured in the line of
			 duty.(2)Employer death
			 benefits and life insurance for exclusive-use firefighters are expensive, and
			 the families of these heroes have to cope not only with the loss of a loved
			 one, but also the additional financial loss of a wage earner.(3)It is vital that
			 Congress continue to encourage the recruitment and retention of brave, skilled
			 firefighters.(b)Eligibility for
			 death and disability benefitsSection 308 of the Federal Land
			 Policy and Management Act of 1976 (43 U.S.C. 1738) is amended by adding at the
			 end the following:(c)Eligibility of
				contracted firefighters for death and disability benefits(1)EligibilityAn
				individual shall be eligible for a death or disability benefit under section
				1201 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796)
				if such individual—(A)serves a public
				agency specified in paragraph (2) as a contractor or subcontractor of such a
				public agency, in an official capacity, with or without compensation;(B)performs under an
				exclusive use, call when needed, or equipment rental agreement contract with
				the public agency; and(C)directly performs
				fire suppression activities as a member of an aerial or ground-based
				firefighting crew or equipment operator in the direct fire suppression, or en
				route to or return from such direct fire suppression activity.(2)Covered public
				agenciesSubsection (a) applies with respect to the Forest
				Service, any agency of the Department of the Interior, and any State and local
				firefighting entity.(3)ApplicabilityThis
				subsection shall apply with respect to death or injuries occurring on or after
				January 1, 1985. The amount of the benefit paid shall be the eligible amount
				under section 1201 of the Omnibus Crime Control and Safe Streets Act of 1968
				(42 U.S.C. 3796) at the time of death or
				injury..3.Eligibility of
			 firefighters for public safety officer death benefits(a)In
			 generalParagraph (9) of section 1204 of the Omnibus Crime
			 Control and Safe Streets Act of 1968 (42 U.S.C. 3796b) is amended—(1)in subparagraph
			 (C) by striking or at the end;(2)in subparagraph
			 (D) by striking the period at the end and inserting ; or;
			 and(3)by adding at the
			 end the following new subparagraph:(E)an individual
				performing under exclusive use, call when needed, or equipment rental agreement
				contract with the Forest Service, any agency of the Department of the Interior,
				or any State or local firefighting entity in direct performance of fire
				suppression activities as an aerial or ground-based member of a firefighting
				crew or equipment operator in the direct fire suppression, or en route to or
				return from such direct fire suppression
				activity..(b)ApplicabilityThe
			 amendments made by subsection (a) shall apply with respect to death or injuries
			 occurring on or after January 1, 1985. The amount of the benefit paid shall be
			 the eligible amount under section 1201 of the Omnibus Crime Control and Safe
			 Streets Act of 1968 (42 U.S.C. 3796) at the time of death or injury.